        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 National Products, Inc.                     :
 Plaintiff                                   :
                                             :          No. 3:19-cv-1322(VLB)
       v.                                    :
                                             :
 Scanstrut, Inc. and                         :          March 29, 2021
 Scanstrut, Ltd.                             :
      Defendants.                            :
                                             :
                                             :
                                             :

   MEMORANDUM ORDER DENYING DEFENDANT’S MOTION FOR A STAY,
GRANTING LEAVE TO FILE AN AMENDED ANWSER AND COUNTERCLAIM, AND
 DENYING MODIFICATION OF THE AMENDED SCHEDULING ORDER, [DKT. 46]

      This is a patent infringement action brought by National Products, Inc., the

owner of patent 6,585,212 (“the ‘212 patent”), against Scanstrut, Inc. and Scanstrut,

Ltd., who manufacture and distribute electronics mounting devices that allegedly

infringe on the ‘212 patent. [Dkt. 1 (Compl.)].


      Before the Court is Defendants’ emergency motion to stay the proceeding

pending resolution of Defendants’ then-anticipated petition for inter partes review

of the ‘212 patent by the U.S. Patent and Trademark Office. [Dkt. 46]. In the

alternative, the Defendants sought to amend their responsive pleadings to assert

affirmative   defenses     of   invalidity       and   counterclaims   for   invalidity   and

unenforceability and to extend the scheduling order by an additional 45 days. [Id.].

Plaintiff filed an objection to the Court’s consideration of Defendants’ motion on

an emergency basis because Defendants relied on an upcoming internal deadline

to exchange claim construction disclosures, which was established with the


                                                 1
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 2 of 13




Defendants’ prior counsel. [Dkt. 48]. The Court agreed that Plaintiff failed to show

good cause for emergency consideration and ordered briefing to proceed in

accordance with the applicable local rules and the Federal Rules of Civil Procedure.

[Dkt. 49].


       After briefing was complete, Defendants filed the anticipated petition for

inter partes review with the United States Patent and Trademark Office, Patent Trial

and Appeal Board (“PTAB”). [Dkt. 55 (Pl. Notice re PTAB No. IPR2020—01542)].


       “Inter partes review is an administrative process in which a patent

challenger may ask the U.S. Patent and Trademark Office to reconsider the validity

of earlier granted patent claims.” Thryv, Inc v. Click-To-Call Techs., LP, 140 S. Ct.

1367, 1370, 206 L. Ed. 2d 554 (2020). By statute, before initiating reexamination of

a patent, the Director must determine that “there is a reasonable likelihood that the

petitioner would prevail with respect to at least 1 of the claims challenged in the

petition.” 35 U.S.C. § 314(a). “The determination by the Director whether to institute

an inter partes review under this section shall be final and nonappealable.” 35

U.S.C. § 314(b).


       On March 16, 2021, the PTAB issued its decision denying Defendants’

petition for institution of inter partes review on procedural grounds. [Dkt. 70 (Pl.

Not. to Court re Scanstrut, Inc. et al. v. Nat’l Prod., Inc., No. IRP 20220-1542 (Mar.

16, 2021)]. The Defendants, as the petitioners before the PTAB, failed to file a

translated copy of a Chinese patent asserted as prior art. [Id. at 9-10]. Additionally,

the majority of the panel also found that the Defendants failed to state their


                                          2
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 3 of 13




obviousness claims with particularity. [Id. at 10-12]. Of note, one of the

administrative patent judges on the PTAB panel dissented and would have initiated

inter partes review because “Petitioner presents a sufficiently clear and sound

obviousness challenge … Petitioner has shown a reasonable likelihood of

prevailing with unpatentability for certain claims.” [Id. at 14] (Melvin, Administrative

Patent Judge, dissenting).


      Plaintiff filed a copy of the decision on the docket and requested that the

Court deny Defendant’s motion for a stay as moot. [Dkt. 70]. In response, the

Defendants argue that the PTAB’s decision declining to institute inter partes review

does not render Defendants’ motion for a stay moot because the Defendants can

seek rehearing by the PTAB pursuant to 37 C.F.R. § 42.71(d)(2). [Dkt. 71 (Def.

Resp.)]. The Court agrees with the Defendants that the March 16th PTAB ruling on

whether to institute inter partes review does not moot their motion for a stay.


      Pursuant to Section 18(b)(1) of the America Invents Act, a party may seek to

stay litigation if a petition to institute an inter partes review is pending. Section

18(b)(1) sets out four factors for courts to consider when determining whether to

grant a stay:


      (A) whether a stay, or the denial thereof, will simplify the issues in question
      and streamline the trial;

      (B) whether discovery is complete and whether a trial date has been set;

      (C) whether a stay, or the denial thereof, would unduly prejudice the
      nonmoving party or present a clear tactical advantage for the moving party;
      and

      (D) whether a stay, or the denial thereof, will reduce the burden of litigation
      on the parties and on the court.

                                           3
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 4 of 13




      AIA § 18(b)(1). Pub. L. No. 112-29, §18(b), 125 Stat. 284, 331 (2011).


      In light of the PTAB’s prior ruling declining to institute inter partes review,

any potential simplification of the litigation from the PTAB’s ruling is too

speculative to overcome delay in the litigation. The Court DENIES the Defendant’s

motion for a stay without prejudice to renewal if the PTAB reverses its decision

denying institution of inter partes review. See CDX Diagnostics, Inc. v. U.S.

Endoscopy Grp., Inc., No. 13-CV-05669 NSR, 2014 WL 2854656, at *3-4 (S.D.N.Y.

June 20, 2014)(finding the fact that the PTAB had not yet determined whether to

initiate inter partes review as weighing against staying litigation).


       The Court will proceed with considering Defendants’ motion to amend their

answer to assert affirmative defenses and counterclaims and its motion for an

extension.


                              Procedural Background


      The Complaint was filed in August 2019. [Dkt. 1]. After answering the

Complaint and prior to the COVID-19 pandemic, the Defendants sought an

extension of time to file the Rule 26(f) report because more time was needed for the

Defendants’ counsel to confer with their client’s principal, who resided in the

United Kingdom. [Dkt. 31 (Def. Mot. for Ext.) at 2-3]. The Court granted the

Defendants’ motion and the joint 26(f) report was filed in December 2019. [Dkt. 32

(Order granting extension)]; [Dkt. 33 (26(f) report)]. The Court considered the

parties’ 26(f) report and set deadlines for Markman briefing, the completion of




                                          4
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 5 of 13




discovery, the filing of dispositive motions, and trial dates. [Dkt. 34 (Scheduling

Order)].


      About three months after the scheduling order was entered and during the

early, uncertain weeks of the COVID-19 pandemic, the Defendants sought a 90 day

extension of all deadlines set forth in the scheduling order because the Defendants

had retained new counsel who needed to familiarize themselves with the matter

and anticipated operational challenges attendant to the pandemic. [Dkt. 40 (Defs.

Second. Mot. for Ext.)]. The Plaintiff consented to a 45-day extension of near-term

deadlines but objected to extension of later deadlines. [Dkt. 41 (Pl. Resp.)]. The

Court agreed that “Defendants' choice to change counsel does not constitute good

cause for an extension … however, that exigent circumstances caused by the

COVID-19 pandemic constitute good cause for modification of the scheduling

order.” [Dkt. 42]. An amended scheduling order was issued the same day. [Dkt. 43

(Am. Scheduling Order)].


      Thereafter, Defendants’ filed the instant motion for a stay pending inter

partes review by the PTAB and, in the alternative, leave to amend its answer to

assert affirmative defenses and a counterclaim and for modification of the

scheduling order.


                      Legal Standard for Amending Pleadings


      Fed. R. Civ. P. 13 states that “[a] pleading must state as a counterclaim any

claim that—at the time of its service—the pleader has against an opposing party if

the claim: (A) arises out of the transaction or occurrence that is the subject matter


                                          5
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 6 of 13




of the opposing party's claim; and (B) does not require adding another party over

whom the court cannot acquire jurisdiction.” However, as the Committee Notes on

the 2009 amendment states, “[a]n amendment to add a counterclaim will be

governed by Rule 15.”


      Under Rule 15(a), “[t]he court should freely give leave [to amend pleadings]

when justice so requires.” Fed. R. Civ. P. 15(a). Leave to amend, though liberally

granted, may properly be denied for: “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, futility of amendment, etc.” Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

“Mere delay, ... absent a showing of bad faith or undue prejudice, does not provide

a basis for a district court to deny the right to amend.” Pasternack v. Shrader, 863

F.3d 162, 174 (2d Cir. 2017) (quoting Block v. First Blood Assocs., 988 F.2d 344, 350

(2d Cir. 1993)). “Amendment may be prejudicial when, among other things, it would

require the opponent to expend significant additional resources to conduct

discovery and prepare for trial or significantly delay the resolution of the dispute.”

AEP Energy Servs. Gas Holding Co. v. Bank of Am. N.A., 626 F.3d 699, 725-26 (2d

Cir. 2010) (internal quotation marks and citation omitted). “[T]he longer the period

of an unexplained delay, the less will be required of the nonmoving party in terms

of a showing of prejudice.” Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d

Cir. 1983) (citing Advocat v. Nexus Indus., Inc., 497 F.Supp. 328, 331 (D. Del. 1980)).




                                          6
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 7 of 13




      “[D]espite the lenient standard of Rule 15(a), a district court does not abuse

its discretion in denying leave to amend the pleadings after the deadline set in the

scheduling order where the moving party has failed to establish good cause” per

Federal Rule of Civil Procedure 16(b). Parker v. Columbia Pictures Indus., 204 F.3d

326, 340 (2d Cir. 2000) (affirming denial of motion to amend where plaintiff had

information sufficient to bring claim before discovery and filed motion to amend

with motion for summary judgment). Per Rule 16(b), a court's scheduling order,

which “must limit the time to join other parties [and] amend the pleadings,” “may

only be modified for good cause.” Fed. R. Civ. P. 16(b). This “requirement ensur[es]

[that] ‘at some point both the parties and the pleadings will be fixed.’ ” Parker, 204

F.3d at 340 (quoting Fed. R. Civ. P. 16(b); Fed. R. Civ. P. 16 advisory committee's

note (1983 amendment, discussion of subsection (b)); D. Conn. L. Rule 7(b)).


      The discovery process is largely controlled by the parties, absent a need for

judicial intervention. See 6 Moore's Federal Practice - Civil § 26.06 (2020). All

attorneys and parties who appear before the Court are expected to proceed with

litigation in a manner      that secures the “just, speedy, and inexpensive

determination of every action and proceeding.” See Fed R. Civ. P. 1. Thus, the Court

adopts reasonable deadlines proposed in the joint Rule 26(f) report and expects

parties to conform to the deadlines they agreed upon and those set by the Federal

Rules of Civil Procedure and the Local Rules, regardless of whether all potentially

applicable deadlines are expressly stated in the scheduling order. See, e.g. Stein

v. Needle, No. 3:19-CV-01634 (VLB), 2020 WL 4043047, at *1 (D. Conn. July 17,

2020)(amended pleading deadline was date parties’ agreed to in their 26(f) report);


                                          7
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 8 of 13




Echevarria v. Utitec, Inc., No. 3:15-CV-1840 (VLB), 2017 WL 1042060, at *1 (D. Conn.

Mar. 17, 2017)(same).


                                        Analysis


       Because Defendants filed the motion to amend their answers to add

affirmative defenses and a counterclaim after the deadline set in the operative Rule

26(f) report passed, the Court must first determine whether good cause exists to

excuse Plaintiff’s delay. The Plaintiff opposes the amendments on the basis that

the Defendants cannot demonstrate good cause for the delay and that Plaintiff

would be prejudiced by the amendments. [Dkt. 50 (Pl. Mem. in Opp’n) at 25-32].


       “A finding of ‘good cause’ depends on the diligence of the moving party.”

Parker, 204 F.3d at 340, cited by DiGennaro v. Whitehair, 467 F. App'x 42, 44 (2d Cir.

2012) (Summary Order) (affirming denial of motion to amend). “Diligence” has been

interpreted by courts as meaning that, “despite its having exercised diligence, the

applicable deadline could not have been reasonably met.” Rent-A–Center Inc. v. 47

Mamaroneck Ave. Corp., 215 F.R.D. 100, 104 (S.D.N.Y. 2003).


       Plaintiff argues that the parties expressly discussed and reached an

agreement on an amended pleading deadline and a deadline to serve invalidity

contentions, which is reflected in their joint Rule 26(f) report. [Pl. Mem. in Opp’n at

20]; citing [Dkt. 33 (26(f) Report), Ex. A].


       Defendants argue that they discovered the prior art that serves as the factual

basis for amendments after the parties’ deadlines for asserting invalidity

contentions and amended pleadings passed. [Dkt. 52 (Def. Repl. Br.) at 2-4]. In

                                               8
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 9 of 13




opposition, Plaintiff asserts that Defendants fail to show that prior art could not

have been discovered earlier because the information was obtainable from a

computer search which could be conducted anywhere, regardless of pandemic

conditions. [Pl. Mem. in Opp’n at 20].


      The Defendants contend that “[p]rior art searches routinely take significant

time, but the search in this case did even more so because of the scope of prior art

that has already been considered in relation to the ’212 patent. The ’212 patent has

admittedly been litigated in other proceedings, including in an IPR proceeding. ”

[Def. Repl. Br. at 2-3]. Thus, Defendants had to undertake additional efforts to

identify prior art that has not been previously asserted as an invalidity claim. [Id. at

3]. A review of Defendants’ petition for inter partes review shows that Defendants

identified both U.S. and Chinese patents; the latter is a non-English language

document. See, e.g. [Dkt. 55 (IPR Petition), Ex. 1005].


      Whether Plaintiff can establish good cause for moving to amend the

Complaint after the passage of the deadline to amend pleadings and to serve

invalidity contentions is a close call. A party’s choice to change counsel or change

its legal strategy does not constitute good cause for a late amendment. Brit.

Telecommunications PLC v. IAC/InterActiveCorp, No. CV 18-366-WCB, 2020 WL

3047989, at *3 (D. Del. June 8, 2020). This is particularly true when the Court has

already set a deadline and a party, and its prospective counsel are aware of the

time limitations. Changing counsel with the knowledge that it could not meet an

existing deadline requires a showing of good cause why the party needed to

change counsel.

                                           9
       Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 10 of 13




       The purpose of “Rule 16(b), in allowing modifications of scheduling orders

only for good cause, provides the district courts discretion to ensure that limits on

time to amend pleadings do not result in prejudice or hardship to either side.”

Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243–44 (2d Cir.2007). Plaintiff’s

claim of hardship is thin. The operative scheduling order closes discovery over a

year after Defendants filed their motion to amend their responsive pleadings. [Dkt.

43 (Am. Scheduling Order)]. The proposed amendments were filed about three

months after the pleading deadlines proposed in the parties’ 26(f) report. The Court

has not issued any substantive rulings on any claim or defense and thus the

Defendants are not seeking to litigate the case with the benefit of hindsight from

the Court’s rulings. The motion was filed before Markman briefing and dispositive

motions were due. [Id.]. Additionally, Defendants have not previously sought to

amend their responsive pleadings. Defendants are not seeking to join additional

parties.


      This case is distinguishable from Wiremold Co. v. Thomas & Betts Corp., 16-

cv-2133 (VLB), ECF No. 108 (D. Conn. June 6, 2019). In Wiremold, this Court denied

leave to amend the complaint to assert a claim for indirect infringement, which

would have required the potential joinder of additional parties and plaintiff

previously amended its complaint. Wiremold Co v. Thomas & Betts Corp., 16-cv-

2133 (VLB), ECF No. 114, at *2 (D. Conn. June 6, 2019)(explaining                  on

reconsideration that “[t]he Court’s expressed reason for denying Wiremold’s

Motion to Amend was the possibility that granting that motion to assert an indirect

infringement claim could require the joinder of new parties and open a discovery


                                         10
       Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 11 of 13




pandora’s box leading to an excessive number of new depositions, numerous

motions for extension of time to complete discovery, and ultimately delay in trying

this case.”).


       Turning now to the issue of prejudice, “[i]n determining what constitutes

“prejudice,” we consider whether the assertion of the new claim would: (i) require

the opponent to expend significant additional resources to conduct discovery and

prepare for trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent

the plaintiff from bringing a timely action in another jurisdiction.” Block, 988 F.2d

at 350 (emphasis added).


       Granting leave to amend will likely expand the scope of discovery,

particularly expert discovery. Expert discovery typically occurs after the factual

record is developed so the impact of the amendment is minimal. Moreover, Plaintiff

has already responded to Defendants’ validity arguments before the PTAB, which

would occur regardless of the Court’s ruling.


       The Plaintiff does not raise any arguments as to the futility of the

amendment. In the interest of resolving the case on the merits and given the early

stage of the proceeding at the time the motion was filed, the Court will resolve the

due diligence issue in favor of the Defendants. The Court also agrees with the

Defendants that judicial efficiency is advanced by litigating the validity of the ‘212

patent as to preclude unnecessary future litigation if the patent is invalid. The

movant has shown that Plaintiff will not face significant prejudice from the




                                            11
       Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 12 of 13




proposed amendments nor will the case be significantly delayed. Therefore, the

Court GRANTS Plaintiff’s motion for leave to amend the responsive pleadings.


                          Motion for an Extension of Time


      The Defendants also seek a 45-day extension of time for the deadlines for

the Markman briefing. [Def. Mem. in Supp. at 20]. Defendants argue that they are

diligently proceeding with this litigation, but their efforts remain inhibited by the

global pandemic. [Id. at 21]. In opposition, Plaintiff argues that Defendant’s blanket

reliance on pandemic conditions is unfounded because Defendants’ counsel can

work remotely and its law firm’s website markets itself as conducting “business as

usual.” [Pl. Mem in Opp’n at 21-23]. The reality is somewhere in between. The

parties are located in three jurisdictions, thousands of miles apart, that are subject

to different restrictions imposed on national, state, and local levels. See [Compl.

¶¶ 1, 3-4]. The legal profession and courts demonstrated remarkable resiliency by

operating remotely throughout the pandemic, but “business as usual” is an

overstatement as the ability to conduct in-person proceedings remains limited at

present.


      Defendants’ motion is moot insofar as it seeks to extend the deadline for

Markman briefing as the briefing is complete. Defendants’ did not seek an

extension of the discovery deadline. Discovery is not set to close until August 2,

2021. [Dkt. 43 (Am. Scheduling Order)]. Even given the Court’s ruling on

Defendants’ motion to amend, it is not a forgone conclusion that discovery cannot

be completed by August 2, 2021. The Court referred the case to Magistrate Judge


                                         12
        Case 3:19-cv-01322-VLB Document 77 Filed 03/29/21 Page 13 of 13




Thomas O. Farrish for all discovery purposes to help ensure that discovery

remains on track.


        Moving forward, given the current state of the pandemic and the availability

of vaccinations, the Court will be disinclined to grant further extensions on the

blanket assertion that the pandemic is inhibiting a party’s efforts to comply with

existing litigation deadlines.    Conversely,    the Court will grant reasonable

extensions if they comply with Local Rule 7(b). The good cause standard set forth

in Local Rule 7(b) requires counsel to show why, in the exercise of due diligence,

counsel was not able to meet the presumptively reasonable deadline established

by the Federal Rules of Civil Procedure.


                                     Conclusion


        For the above stated reasons, the Court DENIES Defendants’ motion for a

stay pending inter partes review without prejudice to renew if the PTAB reverses

its decision. The Court GRANTS Defendants’ motion to amend their answers to

assert affirmative defenses and to include a counterclaim for invalidity. Defendants

shall file a copy of their proposed amended pleadings docketed at [47] on the

docket without the redlined proposed changes under the heading Amended

Answers and Counterclaim. The Court finds Defendants’ request for an extension

moot.


                                                IT IS SO ORDERED.

                                            ______/s/_______________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge
Dated at Hartford, Connecticut: March 29, 2021

                                           13
